DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-3-22.
Applicant’s election without traverse of claims 1-4 and 14-20 in the reply filed on 2-3-22 is acknowledged.
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites filtering from the substances from the gas flow. The multiple uses of “from” appear to be grammatically incorrect. It appears that claim should read “filtering the substances from the gas flow”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handley et al. EP 2279830 (EP’830).

Regarding claim 1, EP’830 teaches a method for removing labels from containers (cleaning packaging) used in the production, storage, transport and/or distribution (filling or packaging installations) of food products or pharmaceutical products, which is characterized in that solid CO2 particles, especially CO2 pellets or CO2 snow particles (carbon dioxide (CO2) snow), are blasted onto said containers (treating at least one surface of the primary packaging using carbon dioxide (CO2) snow blasting) (abstract). Since the EP’830 describes the type of containers that can be cleaned by the method as being containers for storage of pharmaceutical products, the containers read on primary packaging. EP’830 further teaches it is further preferred to install an exhaust system to remove CO2 gas and debris particle produced by the cleaning system. Carbon dioxide vapor and any airborne particulate material which has been disengaged from the surfaces of the containers by the impact of the CO2 pellets are sucked off. For example, an extractor fan is associated with the exhaust (using a gas flow to suctioning substances cleaned from the at least one surface by the CO2 snow blasting) (para. 16). Labels and debris are removed from the cleaning tunnel with the use of an air extraction 2 gas and soil through filter system and out to atmosphere. The exhaust is preferably provided with a filter for the removal of any particles such as particulate waste and debris. Preferably the filter is provided upstream the extractor fan (filtering the gas flow, the gas flow comprising the substances cleaned from the at least one surface) (para. 17-18). Therefore, EP’830 teaches a method for cleaning primary packaging in pharmaceutical filling or packaging installations, comprising: treating at least one surface of the primary packaging using carbon dioxide (CO2) snow blasting; using a gas flow to suctioning substances cleaned from the at least one surface by the CO2 snow blasting; and filtering the gas flow, the gas flow comprising the substances cleaned from the at least one surface.

Regarding claim 2, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 1. EP’830 further teaches the cleaning includes removing soil and contamination from the containers surfaces, as discussed above, and the surface of a container would necessarily be either an outer surface, an inner surface or both inner and out surfaces which reads on wherein the at least one surface of the primary packaging includes one or more of an outer face and an inner face of the primary packaging.

Regarding claims 3-4, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 1. EP’830 further teaches the inherent properties of CO2 which has a low pH will be expected to have some sanitizing effect. According to a preferred embodiment the containers are further subjected to a UV 2 cleaning in order to destroy any bacterial residue (para. 19). Therefore, EP’830 teaches that the CO2 cleaning will have a sanitizing effect to help clean bacterial residue (microbiological contamination) and UV light cleaning (additional cleaning) will further destroy any remaining bacterial residue. Therefore, EP’830 further teaches treating the at least one surface of the primary packaging using an additional cleaning technique, with regard to claim 3 and wherein the substances cleaned from the at least one surface comprise at least one of: a microbiological contamination, with regard to claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over EP’830.

Regarding claim 18, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 3.

EP’830 does not teach wherein the additional cleaning technique comprises at least one of: wet cleaning the at least one surface of the primary packaging prior to treating the at least one surface of the primary packaging, and drying the at least one surface of the primary packaging subsequent to suctioning the substances cleaned from the at least one surface. 

However, EP’830 teaches that wet cleaning is a conventional method in the art for cleaning the types of containers EP’830 is treating with CO2 snow blasting. EP’830 teaches that wet cleaning has certain disadvantages related to its complete removal of material and potential risk of cross contamination, but that such wash systems do have advantages, including continuously working and enabling large numbers of containers to be cleaned very quickly (para. 1-5). Therefore, one of ordinary skill in the art would know that known cleaning methods could be combined, such as wet cleaning and dry CO2 snow blasting to balance cost, throughput and the cleaning efficiency of the process and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of EP’830 to include wherein the additional cleaning technique comprises at least one of: wet cleaning the at least one surface of the primary packaging prior to treating the at least one surface of the primary packaging because EP’830 teaches that wash systems do have advantages, including continuously working and enabling large numbers of containers to be cleaned very quickly and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-.17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handley et al. EP 2279830 (EP’830).

Regarding claim 14-17, EP’830 teaches a method for removing labels from containers (cleaning packaging) used in the production, storage, transport and/or distribution (filling or packaging installations) of food products or pharmaceutical products, which is characterized in that solid CO2 particles, especially CO2 pellets or CO2 snow particles (carbon dioxide (CO2) snow), are blasted onto said containers (treating at least one surface of the primary packaging using carbon dioxide (CO2) snow blasting) (abstract). Since the EP’830 describes the type of containers that can be cleaned by the method as being containers for storage of pharmaceutical products, the containers read on primary packaging. EP’830 further teaches it is further preferred to install an exhaust system to remove CO2 gas and debris particle produced by the cleaning system. Carbon dioxide vapor and any airborne particulate material which has been disengaged from the surfaces of the containers by the impact of the CO2 pellets are sucked off. For example, an extractor fan is associated with the exhaust (removing substances cleaned from the at least one surface of the primary packaging using a gas flow, regarding claim 14, wherein removing the substances comprises using the gas flow to rinse the substances from the at least one surface, with regard to claim 15, wherein removing the substances comprises generating the gas flow by negative pressure to suction the substances from the at least one surface, with regard to claim 16) (para. 16). Labels and debris are removed from the cleaning tunnel with the use of an air extraction system and collected in a waste bin. The labels will then be removed for environmental disposure. The extraction system will also remove spent CO2 gas and soil through filter system and out to atmosphere. The exhaust is preferably provided with a filter for the removal of any particles such as particulate waste and debris. Preferably the filter is provided upstream the extractor fan (filtering from the substances from the gas flow, with regard to claim 17) (para. 17-18). Therefore, EP’830 teaches a method for cleaning primary packaging in pharmaceutical filling or packaging installations, comprising: treating at least one surface of a primary packaging using carbon dioxide (CO2) snow blasting; and removing substances cleaned from the at least one surface of the primary packaging using a gas flow, with regard to claim 14, wherein removing the substances comprises using the gas flow to rinse the substances from the at least one surface, with regard to claim 15, wherein removing the substances comprises generating the gas flow by negative pressure to suction the substances from the at least one surface, with regard to claim 16 and filtering from the substances from the gas flow, with regard to claim 17.

Regarding claim 19, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 14. EP’830 further teaches the inherent properties of CO2 which has a low pH will be expected to have some sanitizing effect. According to a preferred embodiment the containers are further subjected to a UV treatment after the inventive cleaning process. The containers are exposed to UV light on all surfaces subsequent to the CO2 cleaning in order to destroy any bacterial residue (para. 19). Therefore, EP’830 teaches that the CO2 cleaning will have a sanitizing effect to help clean bacterial residue (microbiological contamination) and UV light cleaning will further destroy any remaining bacterial residue. Therefore, EP’830 further teaches wherein the substances cleaned from the at least one surface comprise at least one of: a microbiological contamination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP’830.

Regarding claim 18, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 14.

EP’830 does not teach wet cleaning the at least one surface of the primary packaging prior to treating at least one surface of the primary packaging using the CO2 snow blasting. 

However, EP’830 teaches that wet cleaning is a conventional method in the art for cleaning the types of containers EP’830 is treating with CO2 snow blasting. EP’830 teaches that wet cleaning has certain disadvantages related to its complete removal of material and potential risk of cross contamination, but that such wash systems do have advantages, including continuously working and enabling large numbers of containers to be cleaned very quickly (para. 1-5). Therefore, one of ordinary skill in the art would know that known cleaning methods could be combined, such as wet cleaning and dry CO2 snow blasting to balance cost, throughput and the cleaning efficiency of the process and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of EP’830 to include wet cleaning the at least one surface of the primary packaging prior to treating at least one surface of the primary packaging using the CO2 snow blasting because EP’830 teaches that wash systems do have advantages, including continuously working and enabling large numbers of containers to be cleaned very quickly and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713